Citation Nr: 0639756	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  00-20 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for migraine. 

3.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD). 

4.  Evaluation of bilateral hearing loss disability, 
evaluated as 30 percent disabling. 

5.  Evaluation of tinnitus, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  By a rating action in March 2000, the RO 
granted service connection for hearing loss, evaluated as 30 
percent disabling; service connection was also granted for 
tinnitus, evaluated as 10 percent disabling.  That rating 
action denied the veteran's claims of entitlement to service 
connection for lumbosacral strain and migraine headaches.  
The veteran perfected a timely appeal to that decision.  
Subsequently, in a November 2005 rating action, the RO denied 
service connection for a psychiatric disorder, to include 
post-traumatic stress disorder (PTSD).  The veteran perfected 
a timely appeal to that decision.  

On June 13, 2006, the veteran appeared and offered testimony 
at a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  A transcript of that hearing is of 
record.  

In December 2006, the veteran's motion to advance the appeal 
on the Board's docket was granted due to advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  

By letter dated in May 2006, the RO proposed to reduce the 
rating for bilateral hearing loss from 30 percent to 10 
percent.  However, no further action was taken to reduce the 
rating.  Therefore, the issue currently before the Board is 
limited to the veteran's claim for a rating in excess of 30 
percent for his bilateral hearing loss.  

The issue of entitlement to service connection for a 
psychiatric disorder, including PTSD is addressed in the 
REMAND portion of the decision below, and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  


FINDINGS OF FACT

1.  The veteran's low back disorder, diagnosed as 
degenerative disc disease of the lumbar spine with mild L2-3 
and L4-5 retrolisthesis with spinal stenosis at L4-5 level, 
is related to service.  

2.  Migraine headaches were not manifest in service and are 
unrelated to service.  

3.  The veteran's bilateral hearing loss disability is 
manifested by no more than Level IV hearing acuity in his 
right ear and Level IV hearing acuity in his left ear based 
on pure tone decibel loss measurements and speech 
discrimination.  

4.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine with mild 
L2-3 and L4-5 retrolisthesis with spinal stenosis at L4-5 
level was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2006).  

2.  Migraine headaches were not incurred in military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The criteria for an evaluation in excess of 30 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.321, 4.85, 4.85-4.86, Diagnostic Code 6100 
(2006).  

4.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  While 
the notice provided to the veteran in May 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
recertification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  Another letter was issued in August 2003.  
Those letters informed the veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for a low 
back disorder, migraine headaches, and higher evaluations for 
hearing loss and tinnitus, and he has been provided all the 
criteria necessary for establishing service connection and 
higher ratings, we find that any notice deficiencies are 
moot.  See Conway v. Principi, 353 F.3d 1369, 1374 (2004), 
holding that the Court of Appeals for Veterans Claims must 
"take due account of the rule of prejudicial error."  


II.  Factual Background.

The veteran served on active duty from June 1943 to March 
1946.  The service medical records do not reflect any 
complaints of or treatment for a low back disorder or 
migraine headaches.  

The veteran's claim for service connection for multiple 
disabilities (VA Form 21-526) was received in June 1999.  
Submitted in support of the veteran's claims were VA progress 
notes, dated from April 1999 to December 1999.  During a 
clinical visit in August 1999, the veteran requested follow 
up evaluation for tinnitus that had been present for several 
years and was getting worse.  When seen in October 1999, the 
veteran reported a history of low back pain; no pertinent 
diagnosis was noted.  The veteran was next seen in December 
1999, at which time it was noted that the veteran was being 
evaluated by ENT for the tinnitus syndrome, which the veteran 
had had since 1944 after dynamite explosion.  It was noted 
that the veteran underwent a lumbar laminectomy in 1995.  A 
neurological evaluation revealed findings of decreased 
hearing in the left ear.  The pertinent diagnoses were 
tinnitus and lumbar disc disease with radiculopathy; status 
post lumbar laminectomy.  

The veteran was afforded a VA examination in September 1999, 
at which time he complained of chronic low back pain since 
1945 that has been getting worse over the last 5 years.  It 
was noted that the veteran served on active duty from June 
1943 to March 1946.  The veteran reported that, in January 
1945, he was involved in a bomb explosion; he noted that he 
was blown out 8 feet away and hit a wooden pole.  The veteran 
indicated that he sustained trauma to the lower back.  The 
veteran indicated that he was knocked unconscious 
temporarily; thereafter, he was treated with pain killers and 
placed on light duty for 2 months.  It was noted that the 
veteran was discharged from service in March 1946 with no 
disability.  However, he has been developed more and more 
problems with his back.  Following a physical evaluation, the 
veteran was given the following diagnoses: service connected 
old injury of the lumbosacral spine, sprain, multiple level 
degenerative disc disease with L2-3, L3-4, L5-S1 
radiculopathy; grade I spondylolisthesis; and chronic low 
pain due to the above.  

The veteran was also afforded an audiological evaluation in 
September 1999, at which time he reported long standing 
"hissing" tinnitus since his time in service; he attributed 
the onset of his problems to excessive noise exposure 
experienced during service.  The veteran also reported 
difficulty hearing when in the presence of background noise.  
The veteran reported sustaining a back injury with loss of 
consciousness after being involved in a dynamite explosion in 
service.  He also reported being a jack hammer operator 
building a C-plane ramp while serving overseas in the South 
Pacific.  The veteran also reported significant noise 
exposure while on the rifle range during basic training.  On 
the authorized Audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
40
70
80
LEFT

30
45
75
75

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 64 in the left ear.  The 
diagnosis was bilateral moderate sensorineural hearing loss.  
An evaluation for ear diseases reflects a finding of history 
of bilateral tinnitus worsening over the last few years.  A 
neurological evaluation reported an impression of tinnitus, 
probably due to hearing loss.  

Received in May 2000 was a statement from H. B. L., who 
served in the same unit as the veteran; he reported having 
knowledge of the explosion in the ammunition dump which 
caused injury to the veteran.  H. B. L. indicated that the 
veteran was thrown out of his bunk; he noted that, when the 
veteran reported to sick bay, there were too many men to be 
taken care, he was sent back to his quarters with boards and 
instructions to remain in bed.  H. B. L indicated that he has 
known the veteran for many years and the fact that he has 
suffered from back pain more and more with passing years.  

Received in January 2002 was a statement from Dr. Charles B. 
Goodwin, dated in June 2001, indicating that he performed 
surgery on the veteran in December 2000 for a back injury 
that was sustained while he was in military service.  Dr. 
Goodwin related that the veteran was involved in an explosion 
in January 1945 that catapulted him into a pole and injured 
his spine.  He noted that the veteran has had problems since 
his injury and he had one prior surgery in September 1995.  

Of record is a report of contact (VA Form 119), dated 
February 13, 2003, noting that a fellow serviceman wrote a 
statement verifying the claimed inservice incident reported 
by the veteran.  The RO was able to identify the fellow 
service and, a review of the records, reveal that they can 
place the veteran and the fellow serviceman in the 107th NCB.  

Received in October 2002 was an examination report from Dr. 
Charles B. Goodwin, dated in August 2002.  Dr. Goodwin noted 
that the veteran had a history of lower back injury 
approximately 50 years ago when some explosive ignited; he 
sustained a direct blow to his thoracolumbar spine, and five 
years later he developed low back pain radiating to both 
lower extremities.  Dr. Goodwin indicated that the veteran is 
still complaining of some back pain and inability to walk 
more than about a block and a half.  The impression was low 
back pain, status post fusion L2 to L5, with some numbness in 
his legs and difficulty walking.  

The veteran was afforded an audiological evaluation in March 
2003.  The veteran indicated that his tinnitus was constant, 
and it is most bothersome at night and 


disrupted his sleep.  It was noted that the veteran was 
issued binaural hearing aids 2 years ago.  On the authorized 
Audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
50
80
90
LEFT

40
60
75
80

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 72 in the left ear.  The 
pertinent diagnoses were bilateral moderately to severe 
sensorineural hearing loss, and bilateral tinnitus.  

The veteran was also afforded a spine examination in March 
2003.  The VA examiner stated that, as there is no evidence 
found from the claims file of back trauma during military 
service; and, there is no evidence found of any treatment for 
low back pain until 1995 (50 years since the reported 
incident), it was his opinion that the back condition is non-
service connected.  In a memorandum, dated in May 2003, the 
VA examiner who conducted the above examination indicated 
that, he had reviewed the veteran's claims folder and the 
March 2003 examination report, and came to the same 
conclusion as stated at that time.  

Of record is a statement from Dr. O. A. Lindefjeld, dated in 
October 2004, noting that the veteran sustained a severe 
injury to his low back when he was thrown into a wood pole 
during an explosion in his barracks in January 1945; he was 
knocked unconscious for a while.  Dr. Lindefjeld noted that 
the incident was corroborated by B. L., who served with the 
veteran and was present at the time of the incident.  Dr. 
Lindefjeld further noted that there was no history of injury 
to the veteran's back since leaving service.  Dr. Lindefjeld 
stated that the veteran's records clearly show that he 
sustained a rather severe injury to his back while in service 
in 1945.  He noted that the history shows that the veteran 
experienced increasing back pain with radiculopathy; he did 
not, however, require any special treatment until the early 
nineties.  There was no history of intercurrent injury since 
leaving the service.  Dr. Lindefjeld stated that one must 
conclude that the back disability is definitely service 
related.  

In a report of contact (VA Form 119), dated in October 2004, 
Dr. Rabin indicated that he reviewed the veteran's claims 
file and the opinions included therein.  Dr. Rabin noted that 
the veteran reported suffering a fall in 1945; he stated, 
however, that the records show no history of trauma or any 
treatment for a back condition.  Dr. Rabin observed that in 
the ensuing 41 years, after the alleged trauma, the veteran 
did not seek treatment nor was disabled in any way.  Dr. 
Rabin opined that the veteran's low back condition was 
related to advanced age only and the alleged trauma which was 
asymptomatic for over 50 years meant that it resolved.  

The veteran was afforded a VA examination in February 2006, 
at which time he complained of decreased hearing; he stated 
that he is unable to be in a room where many people are 
talking.  It was noted that the veteran had binaural VA 
issued hearing aids.  The veteran indicated that tinnitus was 
present in each ear and sounded like a hissing.  The veteran 
reported hitting his head and back in service, and losing his 
hearing; he noted that the hissing began at that time.  He 
noted that his hearing did not return to normal after the 
explosion.  The veteran noted that the sounds have gotten 
worse and are constant.  He denied any occupational noise 
exposure from work as a real estate broker.  On the 
authorized Audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

40
70
80
90
LEFT

40
75
80
80

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 80 percent in the left ear.  
The pertinent diagnoses were mild to severe sensorineural 
hearing loss in each ear, accompanied by constant "hissing" 
tinnitus.  

Received in May 2006 were VA progress notes, dated from June 
2005 to April 2006.  During a clinical visit in April 2006, 
the veteran complained of "white cloud that looks like heat 
wave" that occurs in front of the left eye; he stated that 
it started 1.5 hours ago and was going away.  The denied pain 
or loss of vision with the above occurrence; he also denied 
having a headache after the occurrence, although he noted a 
history of migraines in the past, but he has not had one in 
years.  He reported a previously similar episode that lasted 
for one hour and previously diagnosed as ocular migraine.  
The assessment was ocular migraine OS with symptoms; history 
of ocular migraine second occurrence today, no migraine 
headache today, but he noted a history of migraine headaches 
in the past.  

Also received in May 2006 was a statement from R. O. S., 
dated in October 2002, indicating that he served with the 
veteran in the 107th Battalion.  He indicated that they were 
on the Island of Linian in the Marianas in the Central 
Pacific.  He recalled that on the night of January 29, 1945, 
there was a terrific explosion that caused a lot of damage to 
the camp; at that time, he noted that the veteran was blown 
out of his cot and into the center pole of the tent.  Mr. S. 
indicated that he took the veteran to sick bay that morning 
with a severe headache, pain in his lower back, and a 
constant hissing in his ears.  He noted that there were a lot 
of injured men in sick bay that morning.  Mr. S. indicated 
that the veteran had trouble with his hearing and his back 
the remainder of their time on active duty.  

At his personal hearing in June 2006, the veteran testified 
that there was an explosion on base on morning in January 
1945; as a result, he was blasted out of his bunk and hit the 
center pole of the tent.  The veteran indicated that he had 
no idea what happened until he was taken to sick bay the next 
day.  The veteran related that he was unable to hear, his 
head was splitting, and his back was aching.  The veteran 
indicated that he was placed on a piece of plywood and taken 
back to his tent.  He noted that, eventually, he got his 
hearing back and the headaches resolved.  The veteran 
indicated that he never mentioned the accident in service 
because it brought back too many memories.  The veteran 
indicated that he developed headaches right after the 
explosion.  He indicated that he continued to experience back 
pain as a result of that inservice blast.  The veteran 
indicated that he is socially withdrawn as a result of his 
hearing loss.  He also noted that the ringing in his ears is 
constant, and it sometimes interferes with his sleep.  

III.  Legal Analysis-Service Connection.

Pertinent regulations provide that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Furthermore, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  

A. Low Back Disability

Having carefully reviewed the evidence in this case, the 
Board concludes that service connection for a low back 
disorder, currently diagnosed as degenerative disc disease, 
is warranted.  As an initial matter, the Board observes that 
the veteran is competent to relate that he suffered a back 
injury as a result of an explosion in service.  His report of 
the explosion and the back injury is supported by statements 
from service colleagues.  The Board finds the report of the 
explosion and inservice back injury to be credible.  

The VA examiner opined in March 2003 that the veteran's back 
disorder was not related to service, based on the lack of a 
report of an incident in service.  In October 2004, another 
VA examiner opined that the veteran's back disorder was 
related to his advanced age, since he was asymptomatic for 50 
years after his the alleged trauma.  However, based on the 
veteran's credible report of the inservice explosion and back 
injury, two private doctors have concluded that the veteran's 
current back disorder is related to military service.  
Specifically, in October 2004, Dr. Lindefjeld noted that the 
veteran had the back injury in service, he experienced 
increasing back pain, and there was no history of 
intercurrent injury since leaving military service.  
Therefore, he concluded that the veteran's back disability is 
related to service.  A similar opinion was provided by Dr. 
Goodwin in June 2001.  

Despite the conflicting medical opinions offered in this 
case, the Board finds the opinion offered by the veteran's 
private physicians to be most probative herein.  That is, the 
private physicians have treated the veteran and are familiar 
with history of his back disorder; the medical statements 
provided by Dr. Lindejfeld provides a superior recitation of 
the medical facts and personal history of the veteran, and 
also gives a supporting rationale for the conclusion reached 
therein.  The Board also finds the veteran's testimony 
credible.  Therefore, the Board finds that the veteran's 
current back disorder, namely degenerative disc disease of 
the lumbar spine, is related to military service.  38 C.F.R. 
§§ 3.102, 3.303.  Consequently, service connection is granted 
for degenerative disc disease of the lumbar spine.   

B.  Migraine

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Pond, supra.

Reviewing the evidence of record, the Board must also find 
that the preponderance of the evidence is against finding 
that the veteran has chronic migraine disorder that is 
related to service or any incident therein.  Significantly, 
the service medical records do not reflect any complaints of 
or findings of migraine or any chronic headache disorder.  An 
April 2006 VA progress note reported a diagnosis of ocular 
migraine OS with symptoms; history of ocular migraine second 
occurrence today.  Although the record reflects on diagnosis 
of "ocular migraines," nothing suggests the presence of a 
chronic headache disorder, nothing suggests the presence of 
chronic migraine and nothing suggests that the claimed 
disability is related to service.  

In sum, the Board finds that the competent evidence of record 
does not establish a current diagnosis of any chronic 
headache disorder or any form of migraine.  The service 
medical records do not contain any complaints of or treatment 
for migraine or other headache disorder.  After service, 
there is no competent clinical diagnosis of any chronic 
headache disorder.  The claims file does not contain 
competent evidence to the effect that the veteran currently 
suffers from a headache disorder or that any complained-of 
headaches are related to his service.  To the extent that he 
has ocular migraine, two incidents decades post service tends 
to establish that such are unrelated to service.  
Furthermore, nothing in the record establishes that two 
incidents of ocular migraine establish the existence of a 
chronic disability instead of acute events that resolved.

The Board acknowledges the veteran's contentions that he 
currently suffers from migraine headaches that developed as a 
result of service.  However, his statement is not competent 
to indicate the etiology of any current headache disorder, as 
he is a layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).  Therefore, the Board concludes that the veteran's 
claim for service connection for migraines must be denied.  


IV.  Legal Analysis-Higher evaluation.

A.  Bilateral hearing loss disability

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Pertinent regulations do not require that all 
cases show all findings specified by the Rating Schedule, but 
that findings sufficient to identify the disease and the 
resulting disability and above all, coordination of the 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of his 
bilateral hearing loss is to be considered during the entire 
period from the initial assignment of the rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The present appeal involves the veteran's claim that the 
severity of his hearing loss warrants a higher disability 
rating.  The veteran's hearing loss has been rated by the RO 
under the provisions of Diagnostic Code 6100.  In evaluating 
hearing impairment, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  38 
C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  
The evidence of record herein indicates that the veteran's 
bilateral hearing loss pattern does not fit the requirements 
of an unusual pattern of hearing impairment.  

In the present case, service connection for bilateral hearing 
loss was granted in a March 2000 rating decision.  At that 
time, VA medical evidence showed 54 decibel speech reception 
threshold on the right and 56 decibel speech reception on the 
left.  Speech discrimination measured 64 percent speech on 
the right and 64 percent on the left.  A 30 percent 
disability rating was assigned, effective June 17, 1999.  

The veteran has claimed a higher evaluation for his bilateral 
hearing loss.  However, the evidence of record has failed to 
show an increase in the veteran's hearing loss, such as would 
warrant a disability rating in excess of the 30 percent 
currently assigned.  

Applying the criteria found at 38 C.F.R. § 4.85 at Table VI 
to the results of the March 2003 hearing evaluation yields a 
numerical category designation of V for the right ear 
(between 58 and 65 percent average pure tone decibel hearing 
loss, with between 68 and 74 percent of speech 
discrimination), and V for the left ear (between 58 and 65 
percent average pure tone decibel hearing loss, with between 
68 and 74 speech discrimination).  Entering the category 
designations for both ears into Table VII produces a 
disability percentage evaluation of 20 percent.  

The results of the most recent VA audiological examination in 
February 2006, reflects an average pure tone threshold in the 
veteran's right ear of 70 decibels with speech recognition of 
80 percent, and an average of 68.25 decibels with speech 
recognition of 80 percent in the left ear.  Evaluating these 
test scores based upon Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity is at 
Level IV and his left ear is at Level IV, which actually 
corresponds to a 10 percent disability rating.  

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss does not warrant the assignment of a 
rating higher than 30 percent.  None of the recent VA 
examination findings reflect a disability higher than the 
currently assigned 30 percent.  The Board has carefully 
considered the veteran's contentions that his level of 
hearing loss is more severely disabling and should be 
compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann, 
supra.  Here, such mechanical application of the rating 
schedule results in no more than a 30 percent rating under 
Diagnostic Code 6100.  Consequently, the preponderance of the 
evidence is against an increased rating for the veteran's 
bilateral hearing loss.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim 
for an evaluation in excess of 30 percent for his bilateral 
hearing loss.  

B.  Higher Evaluation for tinnitus.

The veteran requested an increased evaluation for tinnitus.  
Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre- 
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.  

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, slip op. 
at 9-10.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.  

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10-percent for 
tinnitus.  

Therefore, the veteran's claim for a rating in excess of 10 
percent ratings for service-connected tinnitus must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  




ORDER

Service connection for a degenerative disc disease of the 
lumbar spine is granted.  

Service connection for migraines is denied.  

Entitlement to an evaluation in excess of 30 percent for 
bilateral hearing loss disability is denied.  

An evaluation in excess of 10 percent for tinnitus is denied.  


REMAND

The Board notes that, in his substantive appeal (VA Form 9), 
received in June 2006, the veteran requested a hearing before 
a traveling Board Veterans' Law Judge (VLJ) at the local VA 
RO office to offer testimony pertaining to his claim for 
service connection for PTSD.  It appears that the form was 
associated with the claims folder after the veteran's hearing 
on June 13, 2006.  (The Judge notes that not all mail had 
been associated with the files, in general.)  Consequently, 
the requested hearing has not been scheduled.  As the veteran 
has not been afforded a Travel Board hearing regarding the 
issue of service connection for PTSD, the Board finds that 
the RO should schedule a Travel Board hearing at the RO.  

Moreover, additional evidence has been received since the 
time of the May 2006 SOC, without waiver of office of 
original jurisdiction (VA RO) adjudication.  The evidence 
includes both medical and lay evidence pertinent to the 
veteran's claim for service connection for PTSD.  Pursuant to 
38 C.F.R. §§ 19.37, 20.1304 (c), any pertinent evidence, not 
previously reviewed at the RO, but received from the veteran 
prior to the transfer of the VA claims file to the Board, or 
evidence which is accepted first at the Board, must be 
initially reviewed by the VA RO, unless this procedural right 
is waived by the veteran or his representative.  No waiver 
has been received in this case.  There is no legal authority 
for a claimant to waive, or the RO to suspend, this 
requirement.  Cf. 38 C.F.R. § 20.1304(c).  The Board does not 
have authority to issue a SSOC. 38 C.F.R. § 19.9.  Under 
these circumstances, the Board has no choice but to remand 
this matter to the RO for consideration of the claim in light 
of the additional evidence received, in the first instance, 
and for issuance of a SSOC reflecting such consideration.  
See 38 C.F.R. §§ 19.31, 19.37 (2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the AMC in Washington, D.C., for the 
following actions: 

1.  The RO must review the entire record, 
including evidence added to the record 
after the issuance of the May 2006 SOC, 
and readjudicate the claim of entitlement 
to service connection for a psychiatric 
disorder, including PTSD.  

2.  The RO should take appropriate action 
to schedule the veteran for a Travel 
Board hearing.  A copy of the notice 
provided to the veteran of the scheduled 
hearing should be placed in the claims 
folder.  

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  The purposes of this remand are to 
comply with due process of law and to further develop the 
veteran's claim.  No action is required of the veteran until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


